POWDER, ELECTRODE AND BATTERY COMPRISING SUCH A POWDER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 6/1/2022:
Claim 16 has been amended; no claims have been added. No new matter has been entered. 
The Affidavit under 37 CFR 1.132 filed 6/1/2022 is insufficient to overcome the rejection of claims 16, 18-26, 28-30 and 32-35 based upon 35 USC 103 as set forth in the last Office action because:  see Response to Arguments.


Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “In its Decision, the Board stated: "the subject matter of claim 16 must be distinguished based on the structure of the claimed particle." Decision on Appeal, page 10. 
Applicant has followed the suggestion of the Board and has provided amended claim 16 which requires a powder comprising particles, wherein the particles comprise at least 90% by weight of silicon based domains and matrix material and claim 32 which requires that the particles comprise only a matrix material and silicon-based domains. The subject matter of amended claim 16 and claim 32 is distinguishable from Matsubara based on the structure of the claimed particle. 
Matsubara does not describe, teach, or suggest a powder comprising particles wherein the particles comprise at least 90% by weight of silicon based domains and matrix material (claim 16) or wherein the particles comprise only a matrix material and silicon-based domains (claim 32). Rather, all embodiments of particles described in Matsubara comprise graphite…. According to Matsubara, the graphite particles 1 have a diameter from about 3µm to about 50 µm. [0041]. The supermicroparticles 2 have a diameter preferably between 1 nm and 100 nm. [0042], and the thin carbon layer 3 has a thickness preferably between 1 nm and 100 nm [0067]. Given these dimensions, one of ordinary skill in the art would readily appreciate that graphite makes up a very significant portion of the particles of Matsubara. Even using dimension values that are most favorable to having the lowest amount of graphite within the ranges described in Matsubara - 3 pm diameter graphite and 100 nm thickness carbon layer - graphite still accounts for 90% of the volume of the theoretical particle with "low" graphite content.”
 The Examiner respectfully traverses. While Matsubara et al. disclose the composition of Si in the negative active material is in the range of 30-70% by mass, they do not disclose the actual amount of Si which necessitates an “excess amount”. An excess amount could not only mean at least 90% but also at least 95 or 99% as well. Further, the Applicant does not disclose why it is advantageous that the composite comprises at least 90% by weight silicon and why less than 90% would present deleterious effects. Changes in concentration do not generally establish patentability. See, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(I). Further, Matsubara teaches that element 2 may comprise SiX (see paragraphs 0046. 0049, 0051, and 0053). Further, composition ratio of X must be kept low in order to keep capacity high and not high enough to cause a drop in resistance. Paragraph 0055 discloses that the composition of X in SiX must be in the range of 1-30% by mass which makes the composition of Si anywhere from 70-99% by mass.
The Applicant discloses: “Applicant disagrees with this interpretation of Matsubara. Matsubara teaches that the carbon layer and the supermicroparticles do NOT have a separate structure from the graphite. The particles of Matsubara are composite particles comprising graphite…Moreover, the skilled person would consider the negative active material of Matsubara as a whole. A person having ordinary skill in the art would understand that the graphite particle, the supermicroparticles immobilized onto the graphite particle and the carbon layer covering the graphite surface are inextricably linked to each other. Without the presence of the graphite particle, there is no negative active material at all. The particle, as interpreted by the Examiner, would consist of a hollow structure, such as a bubble, having a diameter of a few microns and a surface layer of a few nanometers. It would be impossible to produce such a particle because a support template would be necessary, and then the template would have to be removed, without damaging the surface layer. Nowhere in Matsubara is this even suggested. And even if someone would succeed in making such a particle, it would be incredibly fragile, and would break as soon as it would be manipulated to produce an electrode. Since it would consist of 99.9% of air, its energy density (in mAh/g) would be close to zero, which is the opposite of the goal pursued in the present application. For all these reasons, a skilled person would never even think of the possibility of considering such a particle.”
The Examiner respectfully traverses. As stated in previous Action(s), the concept of Matsubara requiring attachment of the supermicroparticles to the graphite whereas the lack of attachment and mobilization in the present invention are not conveyed in the claim language. The Applicant has repeatedly argued that Matsubara teaches the supermicroparticles are mechanically immobile on the surface of the graphite particle. The Examiner does not dispute this and has informed the Applicant that the claims clearly do not disclose the limitation of mobility or immobility. Further, the Examiner has informed the Applicant that such a limitation would essentially overcome the rejection or would at least make for a very convincing argument. However, this argument is not commensurate within the scope of the claims as they currently stand. While Matsubara requires the use addition of a graphite surface (or core), the claim language as of now clearly uses “comprising”. MPEP 2111.03 I clearly states the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-26, 29, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2005/0074672 A1).
Regarding claim 16, 20, 21, 25, 29, 30, 32-34, Matsubara et al. teach a powder for an electrochemical cell or battery (Paragraph 0020 and example 2.) comprising particles (Example 2), wherein the particles comprise a matrix material and silicon-based domains dispersed in the matrix material (Fig. 2 and paragraph 0045 discloses silicon particles, element 2, dispersed in a carbon layer, element 3. Further see paragraph 0066.), wherein the matrix material is a continuous phase (Figure 2 shows the Si particles are completely covered by the medium as is the definition of dispersion. Paragraph 0066 further discloses that element 3 is produced to coat the graphite particle 1 and the silicon particles 2 simultaneously.), wherein the matrix material comprises carbon or a material that can be thermally decomposed to carbon (Paragraph 0066 and example 2) wherein the silicon content in the silicon-based domains is 80 weight percent or more (Matsubara teaches that element 2 may comprise SiX (see paragraphs 0046. 0049, 0051, and 0053). Further, composition ratio of X must be kept low in order to keep capacity high and not high enough to cause a drop in resistance. Paragraph 0055 discloses that the composition of X in SiX must be in the range of 1-30% by mass which makes the composition of Si anywhere from 70-99% by mass.) 
However, Matsubara et al. do not specifically teach wherein the particles comprise said matrix material and at least 90% by weight of said silicon-based domains. Changes in concentration do not generally establish patentability. See, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(I).
However, Matsubara et al. do not specifically teach wherein either part of the silicon-based domains are present in the form of agglomerates of silicon-based domains and wherein at least 98% of the agglomerates have a maximum size of 3 µm or less, or the silicon-based domains are not at all agglomerated into agglomerates.
However, it would be obvious to one of ordinary skill in the art that Matsubara, according to paragraphs 0025, 0043, and 0044, teach that there is no or low volume change of the supermicroparticles, and as such, it would therefore be obvious to one of ordinary skill in the art that there would be a low agglomeration. Even in the case of agglomeration of particles, it can be assumed to one of ordinary skill in the art, that in view of their small size, that at least 98% of the agglomerates formed will be below size limit, namely 3 microns, being that paragraphs 0021-0023 disclose the silicon particles are between 1-50 nm. 
Regarding claim 18, Matsubara et al. teach the powder according to claim 16. Further, Matsubara teaches wherein the matrix material comprises pitch or thermally decomposed pitch. (Paragraph 0089 discloses mesophase pitch.)
Regarding claim 22, Matsubara et al. teach the powder according to claim 16. Further, Matsubara teaches wherein the silicon-based domains are either free silicon-based domains that are not completely embedded in the matrix material or are fully embedded silicon-based domains that are completely surrounded by the matrix material, and wherein the percentage of free silicon-based domains is lower than or equal to 4 weight% of the total amount of Si in metallic or oxidized state in the composite powder. (Paragraph 0070 discloses that the supermicroparticles of silicon do not detach from the graphite particles even when supermicroparticles of silicon and graphite particles are aggregated.)
Regarding claim 23, Matsubara et al. teach the powder according to claim 16. However they do not teach wherein the percentage of free silicon-based domains is the percentage as determined by placing a sample of the powder in an alkaline solution for a specified time, determining the volume of hydrogen that has evolved after the specified time, calculating the amount of silicon needed for evolving this amount of hydrogen based on a production of two moles of hydrogen for every mole of silicon reacted and dividing this by the total amount of Si in metallic or oxidized state present in the sample.
MPEP 2113: Product-by-Process Claims: I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).
In regards to Matsubara, the powder further contains graphite with the supermicroparticles immobilized on the surface of graphite and no embedded in the graphite (Figure 2, paragraph 0065). Therefore, because the immobilization process is carried out under an inert gas atmosphere to prevent oxidation of the supermicroparticles, it would be obvious to one of ordinary skill in the art to implicitly conclude the percentage of free silicon particles to be quite low and a weight percent of oxygen to be less than 3%.
Regarding claim 24, Matsubara et al. teach the powder according to claim 16. Further, Matsubara teaches wherein the silicon-based domains have a mass-based average diameter d50 which is less than 500 nm. (Paragraphs 0020-0021 disclose 1-100 nm.)
Regarding claim 26, Matsubara et al. teach the powder according to claim 16. Further, Matsubara teaches wherein the particles of the powder contain at least 80-90% by weight of said silicon-based domains and said matrix material. (Matsubara teaches that element 3 may comprise SiX (see paragraphs 0046.0049,0051, and 0053). Further, composition ratio of X must be kept low in order to keep capacity high and not high enough to cause a drop in resistance. Paragraph 0055 discloses that the composition of X in SiX must be in the range of 1-30% by mass which makes the composition of Si anywhere from 70-99% by mass.)

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2005/0074672 A1) as applied to claim 16 above, and further in view of Hirose et al. (US 2009/0269677).
Regarding claim 28, Matsubara et al. teach the powder according to claim 16. However, they do not specifically teach the porosity of the active material having a porosity of less than 20 volume percent. 
However, Hirose teaches that optimizing the volume porosity of a silicon based anode active material can improve the performance of the battery (289-292, table 17). The optimization of a known result effective variable is within the ambit of one of ordinary skill in the art. See, In re Antonie, 559 F.2d618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(11). 
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the porosity of the active material of Matsubara because Hirose teaches that the porosity of the active material can affect the performance of the battery.

Claims 19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2005/0074672 A1) and further in view of Morita et al. (US 2010/0075227).
Regarding claim 19, Matsubara et al. teach the powder according to claim 16. However, Matsubara et al do not teach wherein the matrix material comprises hard carbon.
Morita et al. teach an electrode active material for a battery comprising silicon particles agglomerated in a matrix material comprising carbon or a material that can be thermally decomposed to carbon (Abstract discloses silicon particles and a carbonaceous material comprising a negative active material.). The carbonaceous material can be comprised of hard carbon (Paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Matsubara with Morita in order to improve the rate of insertion and desorption of lithium.
Regarding claim 35, Matsubara et al. teach the powder according to claim 16. However, Matsubara et al. do not teach wherein the powder has a BET value of less than 10 m2/g. 
Morita et al. teach an electrode active material for a battery comprising silicon particles agglomerated in a matrix material comprising carbon or a material that can be thermally decomposed to carbon (Abstract discloses silicon particles and a carbonaceous material comprising a negative active material.) further wherein the powder has a BET value of less than 10 m2/g. (Paragraph 0047 teaches a BET value within the range of 0.5-10 m2/g.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Matsubara with Morita in order to improve the rate of insertion and desorption of lithium.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729